Citation Nr: 1235706	
Decision Date: 10/16/12    Archive Date: 10/23/12	

DOCKET NO.  09-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether the reduction from 40 percent to 20 percent for a low back disability was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO in Seattle, Washington, that decreased the Veteran's 40 percent disability rating for her low back disability to 20 percent, effective February 1, 2008.

This issue is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the current claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

VA's duty to assist a Veteran includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, (1995).

At the July 2012 hearing before the Board, the Veteran testified that the examination she was accorded in 2004 was inadequate because it lasted no more than 5 to 10 minutes.  She stated at the hearing that she had tingling and neurological symptoms in the back.  (Transcript, page 6).  She added that the examination she was accorded by VA in 2007 lasted "maybe 10 minutes if that."  She further testified that the examiner did not use a goniometer to check the motion ranges of the back.  (Transcript, page 7).  With regard to the status of the back, she testified that "it's been worse ever since my weight gain, and after child birth.  It's been up and down."  (Transcript, page 7).  Her representative argues that the medical examination reports of record do not contain sufficient details and do not adequately address the extent and the impact of functional impairment attributable to the Veteran's back or her ability to function.  The record shows that in addition to the 2004 and 2007 examinations, the Veteran was accorded an examination of the back by VA in December 2011.  At that time the examiner stated the impact of her back disability on her ability to work was "teacher, and cannot do prolonged standing.  Cannot run.  Cannot lift over 40 pounds."  The Veteran and her representative have referred to more significantly incapacitating symptoms that were demonstrated at the time of the 2011 examination.  Thus, the Board finds it is unclear whether the rating reduction from 40 percent to 20 percent was proper.  Accordingly, the Board finds it desirable that a comprehensive examination should be accomplished with full cooperation by the Veteran.

Therefore, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relative to her claim for an increased rating for a low back disability.  After securing any necessary authorization from her, VA should obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If VA records cannot be obtained after reasonable efforts have been made, documentation to that effect should be made.  The Veteran must be notified of any attempts made and why further attempts would be futile, and she should be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran should be accorded an examination by a physician with appropriate expertise to determine the nature and degree of severity of her low back disability and any associated neurological impairment.  The examiner should review the claims file and should note the review in the report.  Any opinion provided should be supported by a complete rationale.  

The examiner should specifically state the range of motion of the lumbar spine in degrees and opine as to whether there is any favorable or unfavorable ankylosis in the spine.  The examiner should also determine whether the back disability results in weakened movement, excess fatigability, or incoordination.  If feasible, the examiner should provide the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion as to whether pain significantly limits functional ability during flare ups or when the back is used repeatedly over a period of time.  Any associated neurological disabilities involving the back should be identified and the severity of each neurological sign and symptom should be reported.  

If a separate neurological examination is deemed desirable, one should be scheduled.  That examination should provide an opinion as to whether any neurological symptomatology equates to mild, moderate, mildly severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve, and specify the lower extremity involved.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The examiner should also indicate whether any other nerve is affected and, if so, state the severity of the impairment of the nerve affected.

3.  After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim is not resolved to her satisfaction, she and her representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action unless otherwise notified, but she is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, that failure to cooperate by not attending any requested VA examination may result in an adverse determination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



